                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

      KENNETH L. EVANS,

                            Plaintiff,

                v.                                 Civil Action No. 16-749-CFC

      NANCY A. BERRYHILL,
      Deputy Commissioner of
      Social Security,

                            Defendant. :


                           MEMORANDUM ORDER

      At Wilmington this Twenty-first day of May in 2019, having reviewed the

Report and Recommendation issued by the Magis~ate Judge on February 12, 2019

(D.I. 23) and the objections filed thereto by Plaintiff (D.1. 24) and Defendant's

response (D.1. 25), IT IS HEREBY ORDERED that, pursuant to 28 U.S.C. §

63 6(b)( 1), the Report and Recommendation is REJECTED and Plaintiffs

objections are SUSTAINED IN PART for these reasons:

      1.     A district court judge is charged with conducting de novo review of a

magistrate judge's report and recommendation when specific written objections are

made. 28 U.S.C. § 636(b)(l); see also Sample v. Diec/cs, 885 F.2d 1099, 1106 n.3

(3d Cir. 1989). The district court judge may "accept, reject, or modify, in whole or
in part, the findings or recommendations made by the magistrate judge." 28

U.S.C. § 636(b )(1).

      2.     Plaintiff filed claims for disability insurance benefits and

supplemental security income under Title II and XVI of the Social Security Act in

2013. His claims were denied on multiple occasions by an administrative law

judge (ALJ). The ALJ's last decision was issued in December 2014. Plaintiff

sought review of that decision by the Appeals Council, which denied that review in

June 2016. Plaintiff then sought relief from the Appeal Council's decision by

filing an action in this Court in August 2016. In 2017, Plaintiff and the

Commissioner filed cross-motions for summary judgment. In September 2018, the

case was reassigned to this judge. In November 2018, the case was referred to the

magistrate judge. In February 2019, the magistrate judge issued her report and

recommendation.

      3.     Plaintiff seeks in his motion for summary judgment the entry of a

judgment order reversing the Commissioner's decision to deny him benefits or,

alternatively, remanding his case for further administrative proceedings. The

Commissioner seeks by her summary judgment motion the entry of a judgment

order affirming the ALJ' s decision.

      4.     The Magistrate Judge recommended that I deny Plaintiffs motion and

grant the Commissioner's motion. D.I. 23 at 23.



                                          2
      5.     Plaintiffs arguments overlap to some extent, but distilled to their

essence, the arguments take exception with ALJ' s findings regarding (I) the

severity of Plaintiff's disability, (2) Plaintiff's residual function capacity (RFC),

and (3) the opinions of Plaintiff's treating physician. An issue relevant to all three

findings is whether and, if so, to what extent, Plaintiff requires the use of a cane for

balancing.

      6.     The ALJ concluded that Plaintiff

             has the residual functional capacity to perform light work
             as defined in 20 C.F.R. 404.1567(b) and 416.967(b),
             except he can frequently climb ramps and stairs and
             never climb ladders, ropes or scaffolds; he can frequently
             balance, stoop, kneel, crouch, and crawl; he can have no
             concentrated exposure to ... hazards such as machinery
             and heights ... and he is limited to simple, routine work.

D.I. 10-2 at 28 (emphasis added).

      7.     "Light work" is defined in 20 C.F.R. § 404.1567(b) and§ 416.967(b)

as

             involv[ing] lifting no more than 20 pounds at a time· with
             frequent lifting or carrying of objects weighing up to 10
             pounds. Even though the weight lifted may be very little,
             a job is in this category when it requires a good deal of
             walking or standing, or when it involves sitting most of
             the time with some pushing and pulling of arm or leg
             controls. To be considered capable of performing a full
             or wide range of light work, you must have the ability to
             do substantially all of these activities.




                                           3
      8.     The parties agree that "frequently" is defined as "up to two-thirds of

an eight-hour work-day" (Tr. of May 21, 2019 Hr'g at 9:14-16; 10:19-25; 39:5-9)

and that "frequently balance" is therefore a restriction above and beyond what

"light work" would otherwise entail. Accordingly, we know from the ALJ' s

putting a "frequently balancing" restriction in his RFC finding that the ALJ

considered Plaintiffs balancing capabilities in determining· Plaintiffs RFC.

      9.     The ALJ also concluded that "[p]ostural limitations [in the RFC]

address ... [Plaintiffs] need for a cane due to balance issues." D.I. 10-2 at 30.

There are, however, no postural limitations in the RFC that address Plaintiffs need

for a cane. There is, as just noted, a postural limitation in the RFC related to

balancing; but it is not clear that this balancing limitation has anything to do with

Plaintiffs need for or use of a cane. Indeed, the word "cane" does not appear in

the RFC finding.

      10.    Plaintiff reasonably reads the ALJ's statement that "[p]ostural

limitations [in the RFC] address . . . [Plaintiffs] need for a cane" as constituting an

implicit finding by the ALJ that Plaintiff needs a cane. Thus, Plaintiff argues,

"[w]ith this statement, the ALJ intended to include this limitation [of needing a

cane] in his RFC finding." D.I. 24 at 4.

      11.    I cannot discern from the ALJ' s opinion whether Plaintiff is correct

that the ALJ intended to include in Plaintiffs RFC a postural limitation for cane



                                           4
use. Plaintiff might be right; but it might also be the case that the ALJ had in mind

by "postural limitations" the "frequently balancing" limitation in his RFC finding.

Alternatively, as the Magistrate Judge seems to have concluded, see D.I. 23 at 19,

the ALJ could have determined that Plaintiff no longer needs a cane.

      12.    It is, in short, unclear from the record (1) what the ALJ meant when

he stated that "[p]ostural limitations [in the RFC] address ... [Plaintiffs] need for

a cane"; (2) whether the ALJ's RFC finding was meant to include a postural

limitation for cane use; and (3) what the ALJ' s factual findings were with respect

to Plaintiffs need for a cane. Absent clarity with respect to these issues, I cannot

determine whether substantial evidence exists to uphold the ALJ' s findings that

Plaintiff contests on appeal. Accordingly, I will remand the case to the ALJ to

clarify his findings with respect to these issues. See SEC v. Chenery Corp., 318

U.S. 80, 87 (1943) ("The grounds upon which an administrative order must be

judged are those upon which the record discloses that its action was based.");

Fargnoli v. Massanari, 24 7 F .3d 34, 40 (3d Cir. 2001) (remanding case to ALJ for

further proceedings where court found "it impossible to determine whether the

ALJ's finding that [the plaintiff] can perform light work is supported by substantial

evidence"); Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981) (stating that ALJ's

finding of residual functional capacity must "be accompanied by a clear and

satisfactory explication of the basis on which it rests").



                                           5
WHEREFORE, IT IS HEREBY ORDERED that:

1. Plaintiffs' Objections to the Magistrate Judge's Report and

   Recommendation (D.I. 24) are DENIED IN PART AND SUSTAINED

   IN PART;

2. The Report and Recommendation (D.I. 23) is REJECTED;

3. Plaintiffs Motion for Summary Judgment (D.I. 14) is DENIED IN

   PART AND GRANTED IN PART;

4. Defendant's Motion for Summary Judgment (D.1. 17) is DENIED; and

5. The case is REMANDED to the Commissioner for additional

   proceedings consistent with this Order.

IT IS SO ORDERED.




                                  6
